DETAILED ACTION
This office action is in response to the application filed on 03/19/2020.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 15/909,458 (now US Patent 10691577) which has provisional application 62/467,031 filed on 3/03/2017.

Specification
Status information for related application needs to be updated in section “CROSS-REFERENCE TO RELATED APPLICATION” (i.e., paragraph [0001]).

Information Disclosure Statement
The information disclosure statements filed 3/19/2020 have been placed in the application file and the information referred to therein has been considered except where lined through.
One of IDS filed on 3/10/2020, indicates that “List of Patents or Patent Applications Treated as Related dated March 19,2020, 2 pgs”( listed in “NO-PATENT LITERATURE DOCUMENTS” section). However, no copy of such non-patent literature document has been received.
The other IDS filed on 3/10/2020 lists  a non-patent literature document by author Avram. However, no copy of such non-patent literature document has been received.

Drawings
The drawings filed on March 19, 2020 are accepted by the Examiner.

Claim Objections
Claims 3, 4, 7-15 and 18 are objected to because of the following informalities:  

Claim 3:
lines 6-8, “the development platform application files” and “the application files” lack proper antecedent basis. 

Claim 4:
“the application deployed” recited in line 2, should be --the application is deployed-- .  Appropriate correction is required.

Claim 7:
--and-- should be inserted at the end of line 2.




“the application deployed” recited in line 2, should be --the application is deployed-- .  

Claims 8-15:
Dependent claims are also objected for the same reason as addressed in claim 7.

Claim 18:
It has the same issue as claim 3 above.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 7:
Claim 7 recites the limitation "said server querying module" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner treats "said server querying module" as --a server query module-- which is a software module (see item 220 in  specification/Figure 2 located inside of Memory (207)) operated by the hardware processor (see Fig.2:200, 203, 220).

Claim 12:
line 6, “the version number” is not clear whether it refers to “a minimal version number” in line or “a maximum version number” in line 4 of the claim. For the purpose of compact prosecution, Examiner treats "the version number" as --a version number--.

Claim 8-15;
Dependent claims are also rejected for the same reason as addressed above.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-6, 16, and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim1, 6-8, and 21 issued Patent No. US10,691,577B2 in view of Alam (Michael Alam, WO2017/173344A1) -see table below:
Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claim 10 of the issued Patent US10,691,577B2:
Instant Application
16/823,393
Patent
US10,691,577B2
Claim 1:
A method performed by a processing apparatus external to a deployment platform, wherein said method comprising: 

obtaining a list of dependencies used by a deployed application that is deployed on the deployment platform; 























mapping each dependency of the list of dependencies with a flaws database, wherein the flaws database comprising an indication of known flaws for 

based on said mapping, determining one or more flaws in the deployed application, wherein said determining the one or more flaws is performed externally to the deployment platform and without executing a monitoring process thereon; 

[filtering the one or more flaws using a criteria, whereby obtaining one or more reportable flaws; and 

reporting the one or more reportable flaws to a developer of the deployed application].  







 





A method performed by a processing apparatus external to a deployment 
platform, wherein said method comprises: 

obtaining a list of dependencies used 
by an application that is deployed on the deployment platform;  said obtaining 
the list of dependencies comprising: 

retrieving a package specification of the 
application from the deployment platform, wherein said retrieving is performed in response to a retrieval query sent to the deployment platform;  

determining a time of deployment of the application, wherein the time of deployment is a time when the application was deployed on the deployment platform;  and 

resolving the package specification based on the time of deployment, said resolving comprising determining a set of dependencies that were obtained by the deployment platform at the time of deployment in order to satisfy the package specification, by mimicking the resolution performed by the deployment platform;  

mapping each dependency of the list of dependencies with a flaws database, the flaws database comprising indications of 



based on said mapping, determining one or more flaws in the application, wherein said determining the one or more flaws is performed externally to the deployment platform and without executing a monitoring process thereon.





a flaws database retaining records indicating known flaws in dependencies; 

a processor configured to: 

query a deployment platform on which an application is deployed, wherein said server querying module is configured to retrieve a package specification from the deployment platform;

determine a time of deployment of the application on the deployment platform; 














determine a set of dependencies that were obtained by the deployment platform at the time of deployment in order to satisfy the package specification; 


query the flaws database to retrieve a set of flaws in the set of dependencies; and 




provide an output indicating the set of flaws to an administrator of the application.  



comprising: 

a flaws database retaining records indicating known flaws in 
dependencies, and 

wherein said processor is configured to: 

query a deployment platform on which an application is deployed, wherein said server querying module is configured to retrieve a package specification from the deployment platform; 


determine a time of deployment of the application on the deployment 
platform;  

perform package specification resolution to mimic resolution of the package specification as performed by different deployment platforms, 

select said package specification resolution to be performed on the package specification based on an identity of the deployment platform upon which the application is deployed;  


determine a set of dependencies that were obtained by the deployment platform at the time of deployment in order to satisfy the package specification;  


query the flaws database to retrieve a set of flaws in the set of dependencies;  

filter the set of flaws using a criterion, whereby obtaining one or more reportable flaws;  and 

provide an output indicating the one or more reportable flaws to an administrator of the application. 

A non-transitory computer readable medium comprising instructions, wherein said instructions, when read by a processor of a processing apparatus external to a deployment platform, cause the processor to perform: 

obtaining a list of dependencies used by a deployed application that is deployed on the deployment platform;  26Docket No.: 665-69C (504-1.3 US CONT) 


























mapping each dependency of the list of dependencies with a flaws database, wherein the flaws database comprising an indication of known flaws for 

based on said mapping, determining one or more flaws in the deployed application, wherein said determining the one or more flaws is performed externally to the deployment platform and without executing a monitoring process thereon; 

[filtering the one or more flaws using a criteria, whereby obtaining one or more reportable flaws; and 

reporting the one or more reportable flaws to a developer of the deployed application.]  


A non-transitory computer readable medium comprising instructions, 
wherein said instructions, when read by a processor, cause the processor to 
perform: 


obtaining a list of dependencies used by an application that is deployed on the deployment platform;  

said obtaining the list of dependencies comprising: 

retrieving a package specification of the application from the deployment platform, wherein said retrieving is performed in response to a retrieval query sent to the deployment platform;  

determining a time of deployment of the application, wherein the time of deployment is a time when the application was deployed on the deployment platform;  and 

resolving the package specification based on the time of deployment, said resolving comprising determining a set of dependencies that were obtained by the deployment platform at the time of deployment in order to satisfy the package specification, by mimicking the resolution performed by the deployment platform;  

mapping each dependency of the list of dependencies with a flaws database, the flaws database comprising indications of known flaws for different dependencies and different versions thereof;  and 



based on said mapping, determining one or more flaws in the application, wherein said determining the one or more flaws is performed externally to the deployment platform and without executing a monitoring process thereon. 


Claim 6
Claim 5
Claim 7
Claim 6

Claim 8
Claim 19
Claim 7
Claim 20
Claim 8


Claims 1 and 16:
Claims 1 or 21 of issued patent (US10,691,577B2) claims the limitations as recited in claims 1 and 16 of the instant application as shown in the table above. 

However, Alam discloses the limitation about filtering the one or more flaws using a criteria, whereby obtaining one or more reportable flaws (i.e., Fig.4, steps 402-404, “Retrieve error events” and “Filter error events according to user defined criteria”), and reporting the one or more reportable flaws to a developer of the deployed application (i.e., Fig.4, steps 406-408, “Display report results generated by processed report rules”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alam’s flaws filtering and report feature. One would have been motivated to do so to “generate meaningful test report” (see paragraph [0034], “…generate meaningful test report. The processing of the error events may allow similar errors to be combined together, other issues to be identified, possible corrections identified, and other information reported”).

Claim 7:
Claim 10 of the issued patent (US10,691,577B2) claims the all limitations as recited in claim 7 of the instant application as shown in the table above. Therefore, it is rejected on the ground of no-statutory obviousness-type double patenting as being anticipated by claim 10 of the issued patent.


Claims 4-6 and 19-20 with similar limitation as recited are considered obvious to one having ordinary skill in the art at the time the invention in view of claim 6-8 of the issued parent paten (US10,691,577 B2)  modified by above. Therefore, they are rejected on the ground of no-statutory obviousness-type double patenting as being unpatentable over claim 6-8 of the US patent US10,691,577B2 in view of Alam.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalessio (Dalessio et al., US10,235,527B1 – cite from IDS filed on 3/19/2020) in view of Alam (Michael Alam, WO2017/173344A1).
With respect to claims 1 and 16, Dalessio discloses:

obtaining a list of dependencies (i.e., “dependency tree”) used by a deployed application that is deployed on the deployment platform (see Fig.1, and col.3:42-57, “The report server 102 can determine one or more dependency trees for the application package.  Each dependency tree indicates hierarchical dependencies of libraries of the deployed application package”); 
mapping each dependency of the list of dependencies (i.e., “Dependency Data Store”) with a flaws database  (i.e., “Library Data Store(s)”/“Software Vulnerability DB”), wherein the flaws database comprising an indication of known flaws (i.e., “status information 122”) for different dependencies and different versions thereof (see Fig.1-3, items 118 - “Library Data Store(s)”, item 208-“Software Vulnerability DB”, item 314 - Dependency Data Store”, item 316 – Status Module”,  and col.3:65-col.4:8, “a library data store can be a software vulnerability database storing information on whether, and to what degree, a particular version of a library is vulnerable to what kind of security breach”); and 
based on said mapping, determining one or more flaws in the deployed application, wherein said determining the one or more flaws (i.e., “Listing 3: Example vulnerability Report”) is performed externally to the deployment platform (i.e., “Report Engine 318” in “Report Server 102” and  “Cloud Deployment Platform 104” – externally to each other) and without executing a monitoring process thereon 
[filtering the one or more flaws using a criteria, whereby obtaining one or more reportable flaws]; and 
reporting the one or more reportable flaws to a developer of the deployed application (i.e., Fig.1, item 124 – “Report” and Fig.7 step 710 – “Providing a notification to a client device indicating that the application is vulnerable to one or more security breaches” and “Listing 3: Example vulnerability Report” in col.9 and Fig.4).  

Dalessio does not explicitly disclose the limitation about “filtering the one or more flaws using a criteria, whereby obtaining one or more reportable flaws”.
However, Alam discloses the limitation about filtering the one or more flaws using a criteria, whereby obtaining one or more reportable flaws (i.e., Fig.4, steps 402-404, “Retrieve error events” and “Filter error events according to user defined criteria”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alam’s flaws filtering and report feature. One would have been motivated to do so to “generate meaningful test report” (see paragraph [0034], “…generate meaningful test report. The processing of the error events may allow similar errors to be combined together, other issues to be identified, possible corrections identified, and other information reported”).

With respect to claims 2 and 17, Dalessio discloses:
 wherein said reporting the one or more reportable flaws is performed without executing processes on the deployment platform (i.e., “Report Server”/ “Cloud Development Platform”– Fig.1:102/104 – using “Report Engine 318” in “Report Server 102” – Fig.3), using an external processing apparatus in network communication (i.e., “Report Server” in cloud network/system – Fig.1) with the deployment platform to mitigate a lack of processing resources available at the deployment platform (i.e., Fig.1 and 3; Also see col.7:66-col.8:2).  

With respect to claims 3 and 18, Dalessio discloses:
wherein said obtaining the list of dependencies comprises one of the following:[(1) sending a query via an Application Programming Interface (API) of the development platform to obtain the list of dependencies of the deployed application; (2) obtaining via an Application Programming Interface (API) of the development platform application files of the deployed application, wherein the application files are files uploaded to the deployment platform by the developer of the deployed application at or before deployment thereof; and extracting from the application files, the list of dependencies; and ]24Docket No.: 665-69C (504-1.3 US CONT) (3) obtaining a package specification of the deployed application (i.e., “Application Package 202”) and extrapolating the list of dependencies (i.e., dependencies generated by the “Dependency Analyzer 302” /“Parser 308” in “Dependency Data Store 314”) based on the package specification  (i.e., “Application Package 202”) and based on a time of deployment of the deployed application (i.e., “Application Name 304” – a time the application has been deployed)(see Fig.3, items 202, 302-381 and col.3:42-57, col.6:31- col.7:58).  

With respect to claim 4, Dalessio discloses:
wherein the deployment platform is [a Function as a Service (FaaS) platform upon which the application deployed] or a Platform as a Service (PaaS) platform upon which the application is deployed (i.e., “”PaaS” – see col.1, lines 26-28, “The deployment platform is sometimes referred to as a cloud-based application deployment platform or platform as a service (PaaS)”).  

With respect to claims 5 and 19, Dalessio discloses:
 monitoring updates in the flaws database to identify flaws relevant for the application; and in response to identifying a new flaw in the application, reporting the new flaw (i.e., col.4, lines 15-19, “the library index database can store version information including a current version number of a library…the most recent release, a release date of the current version, a list of previous versions of the libraries and their respective release dates, release notes of each version, a list of differences between the current version and a previous version, a status of a previous version”- Notes: different version of release with current version and previous versions indicating monitoring/reporting feature).  

With respect to claims 6 and 20, Alam further discloses:
Filter error events according to user defined criteria”); and reporting only a subset of the flaws that match the user-defined criteria (i.e., Fig.3, item 302 – Error Events, time 304 – Filtered Error Event” items 306a-d – Selected Report Rules” and item 308a-f – “Displayed Report Result”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Alam’s flaws filtering and report feature. One would have been motivated to do so to “generate meaningful test report” (see paragraph [0034], “…generate meaningful test report. The processing of the error events may allow similar errors to be combined together, other issues to be identified, possible corrections identified, and other information reported”).  


Claims 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dalessio, in view of Plate (Henrik Plate, US2015/0268948A1 – cited from IDS filed on 3/19/2020)
With respect to claim 7, Dalessio discloses:
 An apparatus comprising: 
a flaws database (i.e., “Software Vulnerability DB”) retaining records indicating known flaws in dependencies (i.e., Fig2, item 208-“Software Vulnerability DB” and Fig.3, items 314 “Dependency Data Store” including “Status Module 316” and “Library Data Store(s) 118”; Also see col.5, lines 47-59, “the report server retrieves vulnerability data 
a processor configured to: 
query  (i.e., “Query Engine 310”) a deployment platform on which an application is deployed, wherein said server querying module is configured to retrieve a package specification (i.e., “Application Package 202”/”Application Name 304”) from the deployment platform (i.e., Fig.3 and col.5:1-34, col.1:25-44); 
[determine a time of deployment of the application on the deployment platform]; 
determine a set of dependencies that were obtained by the deployment platform at the time of deployment in order to satisfy the package specification (i.e.,col.6:31-67, “The dependency analyzer 302” – determining the set of dependencies); 
query (i.e., “query engine 310”) the flaws database to retrieve a set of flaws (i.e., “list 206”) in the set of dependencies (i.e., col.7:31-58, “query engine 310 is a component of the dependency analyzer 302…The dependency data store 314 can store a list 206 of libraries. The list 206 can be stored in a database table having…, e.g., vulnerability only…”); and 
provide (i.e., “report engine 318” – providing report/output) an output indicating the set of flaws to an administrator of the application (i.e., Fig.3, and Fig.4 – example user interface of a vulnerability notification service; Also see col.8:3-8).  
Dalessio does not explicitly disclose the limitation to determine a time of deployment of the application on the deployment platform.
However, Plate discloses the limitation/step to:

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Plate’s determined time into Dalessio. One would have been motivated to do so to check dependency and flaw at the time of deployment in order to solve conflicts for the application as taught by Plate (i.e., paragraph [0041], “the conflict resolution manager 120 may be configured…to manage software component dependencies 145 for licensing the applications”).
 
With respect to claim 9, Dalessio discloses:
 wherein the deployment platform is a Platform as a Service (PaaS) platform upon which the application is deployed (i.e., “”PaaS” – see col.1, lines 26-28, “The deployment platform is sometimes referred to as a cloud-based application deployment platform or platform as a service (PaaS)”).  
.  

With respect to claim 10, Dalessio discloses:
wherein said processor is configured to monitor for updates in the flaws database, and provide the output based on new flaws relevant to the application (i.e., col.4, lines 15-19, “the library index database can store version information including a current version number of a library…the most recent release, a release date of the current version, a list of previous versions of the libraries and their respective release dates, release notes of each version, a list of differences between the current version and a previous version, a status of a previous version”- Notes: different version of release with current version and previous versions indicating monitoring/reporting feature).  

With respect to claim 11, Dalessio discloses:
wherein the package specification is a specification file comprising a list of dependencies (i.e., Fig.6:602 – “Retrieve list from dependency store”), wherein for each dependency in the list of dependencies, the specification file provides a version indication (i.e., “versions” and “a particular version” - see col.11, line 64- col.12 line 5, “The report server retrieves (602) a list of library names and versions from a dependency data store 314.  The report server can perform one or more checks to determine whether a particular version of a particular library is vulnerable to security attacks, is out dated, or is compliant with current licenses”).  

With respect to claim 12, Dalessio discloses:
wherein for at least one of the dependencies in the list of dependencies, the version indication is one of the following: [a minimal version number;] a maximal version number (i.e., most recent version/current version number, see col.4, lines 12-19, “version information including a current version number of a library, e.g., a user interface library, that is the most recent release, a release date of the current version, a list of previous versions”. Notes” the maximal version number is considered as the current version number); [a version compatible with another identified version; an expression using wildcards representing the version number; and  a range of versions].  

With respect to claim 13, Dalessio discloses:
wherein the known flaws comprise at least one of: security vulnerabilities (i.e., “security vulnerabilities” – see col.1:42, “determine what security vulnerabilities the libraries have, and provide notifications about the vulnerabilities to a user or developer) ;[ license flaws; internal policy violations; and  external regulations violations.]
  
With respect to claim 14, Dalessio discloses:
wherein the flaws database (i.e., “software vulnerability database 208”) indicating different flaws of different version of a same dependency (see col.3:65- col.4:22 and col.5:45-49, “retrieves version data…can include past and current versions…” Notes: “software vulnerability database 208” – flaws database includes different vulnerabilities/flaws for different versions of a dependency).  

With respect to claim 15, Dalessio discloses:
wherein the set of dependencies is a set of code package dependencies (i.e., col.5, lines 10-13, “The information states can include library dependency lists for application package 202 and application package 204.  Application packages 202 and 204 can include code of the application program, including, for example, binary code, bytecode, script, source code…”).  

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dalessio and Plate as applied to claim 7 above, and further in view of Horwood (Keith Horwood, US2018/0034924A1)
With respect to claim 8, Dalessio discloses:
wherein the deployment platform is a cloud based platform is a PaaS [a Function as a Service (FaaS) platform] upon which the application deployed (i.e., “PaaS” platform – see col.1, lines 26-28)
Dalessio does not explicitly disclose the cloud based deployment platform including FaaS platform.
However, Horwood further discloses the deployment platform including FaaS platform (i.e., Fig.1, item 100 “FaaS Platform” and paragraph [0011], “The system and method enable sets of functionality to be developed and deployed as a webservice to a FaaS platform”) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Horwood into Dalessio and Plate to deploy the application on the deployment platform including the increase speed of development and may enable easier experimentation with new webservices”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mario Kabadiyski (US8,296,758B2) discloses a method for deployment and versioning  of applications including checking/analyzing dependency and metadata;
Dimitri Manaev (US7,774,147B1) discloses a method  for detecting and addressing data flaws in software artifacts;
Sarika Calla (US2018/0276104A1) discloses a method for notifying user of application about bug  fixes and deployment platform including Paas, FaaS, and IaaS).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Z. W./
Examiner, Art Unit 2192
/S. SOUGH/SPE, Art Unit 2192